IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
FILE NO.; 1:18-CV-96

 

)
BRIAN HOGAN, et al. ) AFFIDAVIT OF KELLY BOONE
)
Plaintiffs, )
)
v. )
)
CHEROKEE COUNTY, et al }
)
Defendants, }
)
)

 

COMES NOW the undersigned affiant and does say and depose as follows:

l.

My name is Kelly Rhodarmer Boone, and I am over the age of 18 and have no mental
defects that prevent me from making this affidavit.

I have a bachelor’s degree from Western Carolina University(WCU) in Math Education
(6-12 certification in math and k-12 certification in Inclusive Teaching/Exceptional
Children /Learning disabilities) as well as a master’s degree in Behavior and Emotional
Disorders. I have taught 29.5 years in the N.C. Public School System in the above areas
during which time I worked five years at an Alternative School for students with severe
behavior and emotional problems and/or family issues. I did an internship in 1998 at a
Short-Term Residential Program, Eckerd Wilderness Camp formally in Hendersonville,
NC. In 1998, through WCU, I served on a Community Involvement Board for 5 years to
provide services and meet the special needs of community members of Western North

Carolina. Since 2001, I have taught online and face to face courses in the Teaching and

-1-

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 1 of 22

 
Learning Education Department (Exceptional Children and Special Services) at Western
Carolina University pertaining to children with disabilities and behavior and emotional
problems.

3. Iwas hired by Attorney David A. Wijewickrama to facilitate the collection and review of
documents produced in the above captioned case.

4. On August 13, 2020 Attorney Wijewickrama sent Cherokee County Public Schools
(“CCPS”) a letter with a Subpoena (issued by a North Carolina state court judge) requesting
any and all school records for the chiidren named in the attached list (Exhibit A).

5. In the latter part of August CCPS produced:

a, attendance records for some but not all students;

b. record of courses and final grades for some but not all students;

c. Exceptional Children’s (EC) records for some but not all students. (In looking at
courses and course codes, it was evident that the children were receiving special
(EC) services but no EC records were provided); and

d. Discipline records for some but not all students,

6. In reviewing the documents produced by CCPS in August of 2020, I immediately realized
we were missing an abundance of information we requested as indicated above.

7. CCPS failed to produce any records for certain children that were requested, including the
minor child H.H.

8. On August 28, 2020, I called Anne Boring, Director for Exceptional Children (EC) for
Cherokee County Schools to verbally request assistance in obtaining the records pertaining

to H.H.

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 2 of 22

 
10.

1.

12,

13.

14,

15.

16,

17.

In this phone conversation we also discussed how COVID restrictions may have affected
the efficiency in providing records both initially and possibly moving forward.

I followed up the phone call with an email sent the same day, requesting the records and
attached the original Subpoena. (A copy of the email is attached to this affidavit as Exhibit
B).

On September 8, 2020 I sent another email to Anne Boring to express our appreciation for
her assistance and to see if she had any questions. (A copy of this email is attached to this
affidavit as Exhibit C)

On this same day, 9/8/2021, Kim Gibson, Associate Superintendent Cherokee County
Schools, responded in an email that she had sent the thumb drives that morning.

I received material from CCPS on September 16, 2020.

I reviewed the files produced, approximately 10 flash drives of data, over the course of
approximately 5 to 7 days.

My review revealed that this CCPS production still failed to include specific files that
should have been produced.

Among the missing item as to various students were: Attendance records, discipline
records, Psychological Evaluations for the EC records, Revaluations required every three
years, Individualized Education Plans with details about the student’s learning needs and
quarterly/final grade reports and standardized test results from each year up to the current
year.

I met with Attorney Wijewickrama to discuss the missing files, and on September 21, 2020

I sent a follow-up email to Kim Gibson, Anne Boring and Jeana Conley, all with CCPS, to

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 3 of 22

 
18.

19,

20.

21,

22.

23.

24,

request the missing information for the missing and incomplete files. (A copy of this email
is attached as Exhibit D)

I continued my review of the files that have been produced to this point, and my continuing
review revealed that more files were missing from CCPS’s productions. (I noted that in
some cases CCPS had sent files that were not requested because the produced files were
for children that had similar names.)

I received no response from CCPS between September 21 and September 25, therefore on
September 25, 2020 I sent anther email requesting missing information for children. (A
copy of this email is attached as Exhibit E)

On Monday, September 28, 2020 I determined that H.H.’s records were still missing, and
I sent another email requesting she be added to the list of missing files to Kim Gibson (A
copy of this email is attached as Exhibit F), 1 also edited that email (with the request for
H.H.’s records) adding another request for Brian Hogan’s transcript in writing and sent the
email to Anne Boring and Jeana Conely. (A copy of this email is attached as Exhibit G)
On this same day (September 28) Kim Gibson responded by email, (attached) by stating:
“Kristie is getting DOB’s for all those kids.”

In December of 2020, Attorney Wijewickrama received another thumb drive from CCPS.
I reviewed the contents of this thumb drive the first week of January and determined that
it contained only the EC records for H.H. from the years 2013 and 2019,

On January 19, 2021, (after CCPS had returned from winter break, though they were
working a hybrid schedule which is part time remotely due to the ongoing COVID-19

pandemic) I met with Attorneys Wijewickrama and Ron Moore. Based on this meeting,

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 4 of 22

 
on this same date, I sent an email requesting very specific documents for Hannah Hogan
that were still missing. (A copy of this email is attached as Exhibit H).

25. On January 21, 20201 I received a large number of previously unproduced school records
pertaining to H.H. from Anne Boring in two separate emails, which I forwarded to Attorney
Wijewickrama on January 22, 2021.

Further affiant sayeth not.

[ONE SIGNATURE PAGE FOLLOWS]
[Remainder of Page Left Intentionally Blank]

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 5 of 22

 
This 5" day of February, 2021.

Kelly Boghe, Affiant
STATE OF NORTH CAROLINA
COUNTY OF HAYWOOD
I, the undersigned notary public, do hereby certify that the above signed affiant did appear
personally before me and (being known to me or having produced sufficient evidence of

identification) did execute the foregoing affidavit for the purposes stated therein.

This 5" day of February, 2021,

c
S @ CUP eo us 2. Ca aahO way
Notary Public» C3

' a % A tt
i | ss ot , & vn,

My commission expires: (SEAL)

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 6 of 22

 
Aug, 13. 2620 1:48PM No, 2851) =P. I

DAVID A. WIJEWICKRAMA, PLLC
ATTORNBY AT LAW
Malling Address: 95 DEPOT STREET
WAYNES VILLE, NORTH CAROLINA 28786

DAVID A. WHEWICI(AMA, fsq. TRLRPHONE! 828-452-5801 - PACSIMULE: 828-454-1990, davidwijel 7@yahoo,com
August 13, 2020
VIA BAX
Records Keeper, (fax 828-837-5799)
Cherokee County Schools, Cherokee County Board of Education
914 Andvews Road ,
Murphy, NC 228906

RE: SUBPOENA - 20 CVD 344; Allen et. al. v. Cherokee County, et. al.

Ms, Records Keeper,

My name is David A. Wijewickrama. | am an attorney in Waynesville, NC, we along with Defense counsel
have soupht the anclosad Subpoena, signed by Judge Richard Walker, Chief District Court Judge. We
respectfully request the information set forth in this Subpoena as it relates to every child named in Exhibit A.

Ifneeded, both partles are willing to enter in to any necessary protective orders prior Yo receipt of the
requested information. Time is of the essence and we need this information no lator than the end of August if at

all possible, {fadditional time is needed to gather the information requested, please let us know.

Upon request, we are willing to provide any portable dvives or thumb drives needed for the

information sought,

Thank you for your time and attention, ! look forward to recaiving this information.

Sincerely,

 

“Py A. Wijewickvama

Counsel for Plaintiffs in Discovery
98 Depot Street
Waynesville, NG 28786
828,452.5804(¢)
828.454.1990
davidwijel 7 @yah. WW

~ EXHIBIT

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 7 of 22

 

 
 

 

=
a
oo
=

Aug. 13. 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
Ausgs.uar uosippy apy SM)
ST-dea5 Ausqauad say ALS gale Laqoy Ausdausg wWisry qr PRN
O
¥I-PO SIBAIIS ABWSLAL SIBA[IS BPOHEC] Sal °
Dm
9T-qe4 Us fy UEELER SEUECWUELO PUuOLUsEg uahy YBMEYIeZ vay ©
pruer 2BpUBLIEH SUP HANS
PL-UeE eins) susH (Aqqh) Wsqezia ZOpUBUISH BSI[y ES rm I
a
STON ps|UaeID seeleys NSIYTELA JSSYSUAL  SHeqoe RUE] av S
- dag D
JE BAN ERABA, hig aA NT
Jae a3 |2eys AR, Ro
TLV TBA ALS supdnys AOL SH? ai
Wia|og Aaprny Sette
LEO Ga[sg} esdep yeres asdery BAyy SEE
5
g1-2n pueweD Auays AauMag Deudais con RECO AU OUTER SOS iy ~ 8
POOSUAC] SSE SF
fsauol) AS/leq BIUEWES PoosulAcy ABO oy" - S
ov 1

£T-BO sdi]|lUq SSO" BRUBLL aysy Usyders ausy uOX|cQ | oy c
ETN uosdUIL] BRUBSUY Pa UOSCUBY Sry p eo ET) ®
°
aka Hodusced Us ey Rg
gr-das paojpe BULRED WOduaAEO UBUIEN Todusaeq uigios ay ©
F 00
7 |
sT-~PO TBA BILMelEIA WOduaaeg UeWLeN DISCOS KOPPERT es UAT EE
W
= 5 i
CFE, © wey wyor FS

Uelfy eros ON 4

gT-das IBA BIUBS uelfy SPUer Walaa a
SSJON | DSUSIS Syed JA) pouivd (2) SINT ad SARA] ST ALUN

 
 

3

P,

No. 285}

1:48PM

“Aug. $3. 2020

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assoc] Sonsne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MR-WCM Document88-3 Filed 02/05/21 Page 9 of 22

S00f-800c Agsiod essa]
LT ASIA SDUOLUIS BIS Ed sresoy puerpeq
STO Alepod euseds oo ADEA BSeZ bs
0-0 = SSE ELE: eee
SCO TeyNsies 21SSSr STSYE AK UWE 4
UWBLLBUS BUUELS sq
Sta LED) SUE] A eis
UCSiee2 payed ded cy >
Uosised URSsag S68
Yosisyed 1aL ar
TTACN Alley Sel1sact WOSIsHeg LUO nA, ly 5
Sqy1aling sewer ay 9
aSuing sured SLSwing uosppy ay 6H
iT- BO 9
ASHED [SELLA ay * S
JBUEQ aqoy aA
lag Ln
fTRPo ABUBAL 2H Iaay ASLBINY ATL at Ny
 

 

 

Aug. 13.2020 1:48PM No. 285) =P, 4
~" Fila No.
STATE OF NORTH GAROLINA > ao CVD 344
CHEROKEE ln The Ganeral Court OF Justice

County

 

Distiot (] Superior Court Division

 

JAMIB AUCBN, et. al,

Additonal Fila Numbers

 

 

VERSUS

 

CHEROKEE COUNTY et. al,

 

SUBPOENA

G8, 14-1, Rule 48; 8-89, -84, -45' 184-604, -802

 

Party Roquesling Senpoane

 

 

 

 

 

 

 

NOTE TO PARTIES NOT REPRESENTED BY COUNSEL: Subpoenas may be produced at your requasi, buf must be
StatePlamniit Dalendeal | slyned and issued by the office of the Clark of Superior Court, or by a magistrate or junge,
TO Name Aad Addrese OF Farman Subpoan aad Altemale Addrese
RECORDS KEBPAR, CHEROKEE COUNTY SCHOOLS
CHBROKBE COUNTY BOARD OF EDUCATION
911 ANDREWS ROAD,
MURPHY NC 28906
Talaphana No. Talophone No,
828-837-2722

 

YOU ARE COMMANDED TO: (oheok aif hat eoply}

Sae allached list, (List here / space sulficlenl}

Copper and testify, in the above entitled colton, before the court al the plaza, data and (Ime Indicated below,
[appear and lestlfy, In the above entitled actlon, aia daposiiton at he place, date and lime indicated below.
[21 prodice ard permll inspection and copying of the following Items, at the place, dale and time ladicated below,

ANY AND ALL RECORDS, INCLUDING, BUT NOT LIMITED TO, ACADBMIC RECORDS, EVALUATIONS, IBFS,
PSYCH BVALUATIONS, BEHAVIOR INTERVENTION PLANS, FUNCTIONAL BEHAVIOR ASSESSMENTS,
DISCIPLINE RECORDS/NOTES, MANIFESTATION DETERMINATIONS, DIAGNOSHS OR ANY OTHER DOCUMENT
CREATED BY OR MAINTAINED BY CHBROKEE COUNTY SCHOOLS, THEIR AGENTS, OR EMPLOYEES,
PRRTAINING TO THE CHILDREN LISTED IN BXHIBIT A, FOR ALL GRADES, PLHASH PROVIDE THE DOCUMENTS
REQUESTED IN A PHYSICAL THUMB DRIVE OR CD, WITH NO PASSWORD OR ENCRYPTION PROTECTION TO
THE ORFICK AT THE TIME AND PLACE SET FORTH.

SPARTIBS AGRRE AND STIPULATE TO A PROTECTIVE ORDER, SHOULD SUCH ORDER BE REQUESTED.

 

Namo And Location Gf CawlPiaes Of DenositinPiage Yo Produce

Dale To AnsearProdvce, Unit Released

 

 

 

 

 

 

   

 

LAW OFFICE OF DAVID A, WIYRWICKRAMA 09/01/2020
95 DEPOT STREET Tihie To AppearProduce, Uni a an [Jee
WAY NESVILLE NC 28786 Bale
Nomo And Address Of Appiicanl Or Appiaank's Allomoy > | ja | 20
DAVID A. WHEWICKRAMA, BSQ. Signatur I
95 DEPOT STREBT ‘abd. 1 Na Aaran 2
[Claeputy ose [_] Assistant G&G [| Clerk Of Supertar Gourt

WAYNESVILLE NG 28786 .
Teluphupe No, Of Applioaal Of Applicants Alogiey Clitenete (JAtonayi bxitsirat Cou dude

3 $80) f 828, 46-Y. / F40(6) [lseperor conto

 

    
    
  

fy
By [Cl personal dalivary.

subpoena,

 

 

Seas any aR RETURN OF SERVICE os
jg subpoena was fevalved and served on lhe parson aubpuenaed as follows:

[J registered or cerlliied mall, receipt mquested und alfached.

F [telephone communloatlon by Sherif (use only fara witness subpoenaed fo aypear and teslity)

F Halephone communicatan by focal law enforcement agency (use ony fora wilnass subpoanaed fo appear and testify Ina cetninal casa),

NOTE TO COURT: (fihe winess was served by telephone communication from a foval fa anforcament agenoy in a criminal case, thy
cour may’ fal fave a chow cause order or onder for arreu! againal the wiles tall! Iho winoss has been served personally with the watlan

Tl wae unable to serve this subpoena, Reason unable lo serve:

 

 

 

 

Sovica Fea [|] Paid
§ ‘ (“enue

Dale Served

 

 

 

 

 

Nama Of Authanzed Sorver (lype or print}

 

Blonatwye Of Authorized Server Tada goncy

 

 

 

AOQG-G-108, Ray. 248
© 2018 Administrative Olfice of tie Courts

 

- Met

 

NOTE TO PERSON REQUESTING SUBPOENA: A sony of thls suipoana must.be delivered, mulled or fexed to (he altorney for nach pany Jn lite cave.
IVa party fs nol represented by an attorney, the cony must be mallad or delivared to fie party. This does nol apply fa criminal casas,

(Plagne age revered sido)

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 10 of 22

 
2/4/2021 Gmail - CC schoals subpoena

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

CC schools subpoena

 

Kelly Boone <krboone3305@gmail.com> Fri, Aug 28, 2626 at 5:51 PM

To: Anne Boring <anne.boring@cherokee.k12.nc.us>

Ms. Boring,

Per our phone conversation this afternoon, here is the subpoena. We are in need of any and all records you have on these
children from preschool to present. We iried to list some of the specifics but | want to be sure nothing is overlooked hence
the need for any and all information, Even if they were referred but did not qualify and you have thal information that would
be helpful in our purpose.

| realize you may not have access to some records if they are not identified and if that is the case if you know who could
provide those records please forward their information fo me.

A few more records that have come to mind and are not listed specifically but would be beneficial include:

-discipline records including but not limited to any interventions or parent conferences, detention, offenses, ISS and/or OSS.

i don’t know if your county uses Educator Handbook or if the discipline records accessible by administrators would be the
most thorough.

-Standardized test results k-present

- Attendance records including tardies Pre-K-present

-All evaluations including Reports from independent evaluators pre-k-present

-Service referrals - speech, hearing, eyesight, Counseling, teacher and parent referrals, etc. Pre-k to present
-Conduct/behavior classes or programs the student participated in Pre-K to present

- Counseling records Pre-K to present

- Request for transfer records sc we know what other systems to request information from

- Courses and Grades K- present. We got a few transcripts but all were not current.
- Master list of course codes specific to your LEA.

- Capies of schedules for middle and high school or an indication as to what special topics or Non-Reporting courses are for

each student as shown on the transcripts.
We really need all records you have.
Please do not hesitate to contact me with any questions or concerns.

Thank you for your time,
Kelly Boone
jQuoted text hidden]

# 20200828170503561.pdf
282K

 

heps://Anail google.conv/mai M0 ikafSS4ebo382&view=placsearch=all&permmsgid=msg-a%3Ar-239396427 39864 76674 &simpl=msg-aA3As-239396427 39864 76674

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 11 of 22

Wi

 
2/4/2023 Gmail - CC schoois subpoena

Csmail Kelly Boone <krboone3305@gmail.com>

 

 

CC schools subpoena

 

david wije <davidwije17@yahoo.com> Fri, Aug 28, 2020 at 5:01 PM
‘To: Kelly Boone <krbocone3305@gmail.com>

Kelly, | appreciate your efforis, please forward this subpoena to the Cherokee County Schools EC Services Director, Anne
Boring. Please gather what ever records they may have on file to assist in compliance of Judge Walkers Subpoena.

Best,
David Wijewickrama

 

a 20200828170503561 pdf
282K

hups:/fmail google convimail/u/0?ik=f554ebc382&view=pt&search=all& permmsgid=msg-f%3A 167630441 1252386835&simpi=msp-1%3 A 16763044 11252386835 Il

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 12 of 22

 
24/2021 Gmail - Student Fiics

 

 

 

Gmail Kelly Boone <krboone3305@gmail.com>
Student Files
Kelly Boone <krboone3305@gmail.com> Tue, Sep 8, 2020 at 11:45 AM

To: Anne Boring <anne.boring@cherokee.k12.nc.us>
Co: David Wije <davidwije17@yahoo.com>

Good Morning

| Just wanted to touch base with you and see if you had any questions about my email sent August 28 and to see if you have
an estimated time frame for when we could get the information.

Please let me know if you did not receive the email with the subpoena and request and | will resend it to you.

i really appreciate your assistance in providing whal we need to move forward.

Thank you,
Kelly Boone

a a

 

httzs -/imail poogle.com/mailvO7ik=f554ebe382.& view=pt& search=all&permmsgid=msg-a%3A13667866248491972429 &simpl=msg-a%3A 1366785624849 1972429 1

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 13 of 22

 
2/4/2021 Gmail - Student Files

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

Student Files

 

Gibson, Kim <kim.gibson@cherokee.k12.nc.us> Tue, Sep 8, 2020 at 1:22 PM
To: "Boring, Anne" <anne.boring@cherokee.k12.ne.us>, krboone3305@gmail.com
Cc: Jeana Conley <jeana.conley@cherokee.k12.nc.us>

Hi Kelly,

| actually sent the thumb drives by certified mail this morning. The mailed envelope includes a thumb drive from each school
with student documents and one thumb drive only has EC Information. The thumb drives are labeled.

Please let me know if you need additional information.

Kim Gibson
Associate Superintendent

On Tue, Sep 8, 2020 al 12:03 PM Boring, Anne <anne.boring@cherokee.ki2.nc.us> wrote:
[Quoted text hidden}

Thank you,

Anne L. Boring

Director of Exceptional Children
Cherckee County Schools

Phone: 828-837-0945

Fax: 828- 837-4351

NOTICE; This message is intended only for the designated recipient(s). It may contain confidential or proprietary information and may be subject to other confidentiality
protections. Any review, copying, printing, disclosure, distribution, or any other use by any other person or entity is strictly prohibited. If you are not a designated recipient, or
believe you have received this email in error, please reply to the sender and delete the copy you received.

E-mail correspondence to and from this sender may be subject to the
North Carolina Public Records law and may be disclosed to third parties.

 

E-mail correspondence to and from this sender may be subject to the
North Carolina Public Records law and may be disclosed to third parties.

htps://mail.google.com/mailu/O7ik=f554ebe382 &view=pl&search=all &permmsgid=msg-f%3A 16772872347 130834 I | &simpl=msg-£963A 167728 72.347 130834 11 il

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 14 of 22

 
2/4/2021 Gmail - Student Files

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

Student Files

 

Kelly Boone <krboone3305@gmaii.com> Mon, Sep 21, 2020 at 3:01 PM
To: "Gibson, Kim" <kim.gibson@cherokee.k12.n¢.us>
Cc: "Boring, Anne" <anne.boring@cherokee.k12.nc.us>, Jeana Conley <jeana.contey@cherokee.k12.nc.us>

| just wanted to thank you for the thumb drives and ail the information they contain. There are a few studenis we silll need
some data for specific time frames. If | send a detailed list and it is in your system, would it be possible to get those? There
aren't many. Also | think we may have received a coupie of the wrong records, maybe a siblings. For exampie : we need
Luke Timpson and we received Lane Timpson. Same parents bul the ages do not match.

i hate to even ask but it is imperative we have this information if it is accessible,

Thank you again,
Kelly Boone

On Tue, Sep 8, 2020 at 1:22 PM Gibson, Kim <kim.gibson@cherokee.k12.nc.us> wrote:
[Quoted text hidden}

EXHIBIT —

 

https://mail google.convmail/a/0 ik=f5 54ebe382& view=pt&search=all&permmsgid=msg-1%3 Ar82828 1580473 | 610336&simpl=msg-a%3A 182828 1580473 1610336 HL

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 15 of 22

 
24/2021 Gmail - Student Files

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

Student Files

 

Kelly Boone <krboone3305@gmail.com> Fri, Sep 25, 2020 at 1:24 PM
To: "Gibson, Kim" <kim.gibson@cherokee.ki2.nc.us>
Ce: "Boring, Anne” <anne.boring@cherokee.k12.nc.us>, Jeana Conley <jeana.conley@cherokee.k12.nc.us>

Hi,
| have a few more records we need fo try to locate,

Michael Carter - We received the wrong record, It was for Nicholas Ghannon Carter,

Mya Crapse - If you have a historical transcript for her that would be sufficient. We just need her Elementary information.
Anthony Downey -Any records .

Alisia Hernandez - EC records

Emily Maney - We got the wrong file again - we received Anslee Kamile Maney

Desean Patterson - Historical Transcripts, evaluations, counseling records

Tyler Patterson -Historical Transcripis, evaluations, counseling records

Alana Roberts - anything - we received nothing - preschool or K-41

Breanna Sherman - Anything before High Schcol? all we received were 2 years of high school
Joy Shipers - anything

Luke Timpson - Again we received the wrong records-we received Lane Timpson

Patrick Allen - anything

iam trying to check and see if they were in other systems but records indicale they were in Cherokee County some of these
times so maybe even transfer records,

Thank you -

Kelly

[Quoted text hidden]

EXHIBIT

 

ittps:ffmail google.com/mailAv0 tik=f554ebe382& view=pl&search=all&:permmsgid=msg-a%3Ar-384588 1496539650453 &sirplanisg-a%3Ar-384588 1406539650453 ft

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 16 of 22

 
2/4/2021 Gmail - Student Files

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

Student Files

 

Kelly Boone <krboone3305@gmail.com> Mon, Sep 28, 2020 af 12:43 PM
To: "Gibson, Kim" <kim.gibson@cherekee, k12.n¢.us>

Can you add the following tc the list | sent Friday:
Hannah Hogan

Molly Cordeil

Heaven Cordell

Thank you for your diligence jn this matter.

Keily Boone
[Quoted text hidden)

"EXHIBIT

 

https://mail.google.convmail/u/O7ik=f554ebe382& view=pl&search=all&permmsgid=msg-a%3Ars6006 1 3572206582662 &simpl=msg-a963 A 156006 13572206582662 Vl

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 17 of 22

 
2/4/2021 Gmail - Student Files

 

 

 

Gmail Kelly Boone <krboone3305@gmail.com>
Student Files
Kelly Boone <krboone3305@gmail.com> Mon, Sep 28, 2020 at 12:49 PM

To: "Boring, Anne" <anne.boring@cherokee.k12.nc.us>
Cc: Jeana Conley <jeana.coniey@cherokee,k12.nc.us>

Can you add the following to the list | sent Friday:
Hannah Hogan

Molly Cordell

Heaven Cordell

Brian Hogan - transcript only (this is a parent to Hannah Hogan)
If you need a new order please let me know and we will get it to you as soon as possible.

Thank you for your diligence in this matter.

Kelly Boone
(Quoted text hidden]

 

hitps://mail_google.com/mail/u/02ik=f 55debo382&view=pt&search—all&permmsgid=msg-n%3 Ar7 99867878544 2696224 &simpl=msg-a%IAT7 998 7B 785442696224 V1

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 18 of 22

 
2/4/2021

Gmail - Stadent Files

 

| Gmail

Kelly Boone <krboone3305@gmail.com>

 

Student Files

Gibson, Kim <kim.gibson@cherokee.k12.nc.us> Mon, Sep 28, 2020 at 1:55 PM
To: Kelly Boone <krboones305@gmail.com>

Krislie is getting the DOB's for all of those kids.
{Quoted jext hidden]

https://mail google.com/mail/w/07ik=f55debo382 & view=pteesearch=ail& permmsgid=msg-f%3A 1679 101 258308220987 &simpl=msg-£%3A 1679101258308220987 1/1

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 19 of 22

 
2/4/2021 Gmail - Studeat Files

 

 

 

Gmail Kelly Boone <krboone3305@gmail.com>
Student Files
Kelly Boone <krboone3305@gqmail.com> Tue, Jan 19, 2021 at 4:32 PM

To: "Boring, Anne" <anne.boring@cherokee.k12.nc.us>, “Gibson, Kim" <kim.gibson@cherokee.k12.nc.us>
Cc: Jeana Conley <jeana.conley@cherokee.k12.nc.us>

Good Afternoon,

Once again | would like to thank you for all the time and efforts you have put Into sending us the records we have requested.
The last correspondence we received was an envelope with the list of students sent in the email requesting their missing
records and their birthdates written beside each one and one flash drive with Hannah Hogan's EC records including a
consent form and psych evaluation from 2013 and the Annual review/Reevaluation forms -current eligibility and IEP from
2019). We are in dire need of any and all of her school records including but not limited to her full EC record from 2013 to
present including: Reevaluation forms from 2016(performed every 3 years), any other psych evaluations -2016 and 2019,
grades, discipline records, counseling records, - all of her school records 2011 to present. If she transferred out of your
system and back into your system please include those transfer records or contact information for us to obtain such
information.

Hannah Jean Hogan DOB 1/16/2006 records indicate she attended Peachtree Elem School and Andrews Middle School.

We are also still In need of the other student's records on the prior email. { will send that fist with names and birthdates in a
separate email as our focus today is on Ms. Hogan. We need the information for Ms Hogan ASAP.
Please do not hesitate to call if you have any questions or need to discuss anything further.

Thank you,
Kelly Boone
(828}400-3305
[Quoted text hidden]

   

hitps://mail google. com/mailAu0?ik=fS54ebe382&view=pt&search=all &permmagid=msg-2%3 Ar-346362705288 | 734666 &simplamsg-a%3 Ar-346362705 288 | 734666 Lh

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 20 of 22

 
2/4/2021 Gmail - Student Files

 

 

 

Gmail Kelly Boone <krboone3305@gmail.com>
Student Files
Boring, Anne <anne.boring@cherokee.k12.nc.us> Thu, Jan 21, 2024 ai 3:26 PM

To: Kelly Boone <krboone3305@gmail.com>
Co: “Gibson, Kim" <kim.gibson@cherokee.k12.nc.us>, Jeana Coniey <jeana.conley@cherckee.k12.nc.us>

Here is everything that is in her most recent IEP folder. 1 will send the contents within her auxiliary folder in a follow up
email to this one.

 

 

 

HH Reports and Evals.ndf

HH 2019 Reevaluation.pdf

HH 2020.2021 Annual Review.pdf

 

{Quoted text hidden}

 

3 attachments

rj HH Initial Placement.pdf
17758K

#) HH Parent Contacts.pdf
1360K

fr HH Parent Right Hanbook Receipts.pdf
1803K

https://mail google. com/mail/u/O7ik=f554ebe382&view=pl&scarch=all&permmsgidemsg-f£%3A 16895294 101 10136050&simpl=msp-fH3A 16895294 20110136050 iff

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 21 of 22

 
2/4/2021 Gmail - Student Files

 

Gmail Kelly Boone <krboone3305@gmail.com>

 

Student Files

 

Boring, Anne <anne.boring@cherokee.k12.nc.us> Thu, Jan 21, 2021 at 4:07 PM
To: Kelly Boone <krocone3305@gmail.com>

Ce: "Gibson, Kim" <kim.gibson@cherokee.k12.nc.us>, Jeana Conley <jeana.coniey@cherokee.k12.nc.us>

 

HH 2015.2076 IEP. pdf

HH 2047.2018 IEP. pdf

 

HH Misc..pdft
[Quoted text hidden}

 

3 attachments

fr] HH 2018.2019 IEP.pdf
10382K

] HH 2016 Reevaluation.pdf
14484K

ie HH Student Invitation 9.12.2019.pdf
470K

Case 1:18-cv-00096-MR-WCM Document 88-3 Filed 02/05/21 Page 22 of 22

https://mail google .com/mail/a/07ik=f554ebc382.&view=pt&search=all& permmsgid=msg 1%3A 168953 199786738 | 692. &simpl=msg-£%3 A 168953 | 99786738 1692 Il

 
